[Cite as Shetler v. Shetler, 2013-Ohio-5860.]


STATE OF OHIO                      )                   IN THE COURT OF APPEALS
                                   )ss:                FIFTH JUDICIAL DISTRICT
COUNTY OF STARK                    )

CINDY M. SHETLER                                       C.A. No.       2012 CA 00126

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
WILLIAM B. SHETLER                                     COURT OF COMMON PLEAS
                                                       COUNTY OF STARK, OHIO
        Appellant                                      CASE No.   2007 DR 00676

                                  DECISION AND JOURNAL ENTRY

Dated: December 16, 2013



        MOORE, Presiding Judge.

        {¶1}     Defendant, William B. Shetler, appeals from the judgment of the Stark County

Court of Common Pleas, Family Court Division. We affirm.

                                                  I.

        {¶2}      The facts of this case were set forth in a prior appeal decided in 2009, Shetler v.

Shetler, (“Shetler I”), 5th Dist. Stark No. 2008CA00036, 2009-Ohio-1581, ¶ 2-7, as follow:

        The parties were married on August 17, 1982, and three children were born as
        issue of the marriage. All three children are now emancipated.

        []Husband is 59 years[ ]old, and has practiced law for 25 years, primarily as a
        solo practitioner. On November 5, 2004, Husband suffered a heart attack, and as
        a result underwent triple bypass surgery in 2005. [Husband] maintains [that] his
        current health impairs his earning ability.

        []Wife is 51 years[ ]old. She attended Stark Technical College for one year after
        graduating from high school. Subsequently, she worked as a legal secretary in
        Alliance Municipal Court for five years. One year after the birth of the parties’
        first child, Wife left her employment with the Municipal Court, and did not work
        outside the home. Wife later transferred her governmental PERS account to an
        IRA with Butler-Wick, which has a current value of $22,170.00. In 1999, Wife
                                                 2


       began working part-time for the Alliance YMCA. Wife also worked part-time at
       the Alliance Elks [C]lub as a lifeguard.

       The parties enjoyed an affluent lifestyle during the marriage.               Husband
       administered the majority of the parties’ financial affairs. * * *.

       ***

       Via Judgment Entry of February 6, 2008, the trial court granted Wife’s complaint
       for divorce on the grounds of incompatibility. The trial court found Husband
       engaged in financial misconduct, and divided the parties’ assets and liabilities
       accordingly. The trial court ordered Husband pay Wife spousal support in the
       amount of $4,000[] per month for 120 months. The trial court further ordered
       Husband pay Wife’s attorney fees in the amount of $15,431[].

       {¶3}    Husband appealed from the divorce decree, raising the following arguments in his

assignments of error: (1) the trial court’s determination that he committed financial misconduct

was against the weight of the evidence, (2) the weight of the evidence supported a determination

that Wife engaged in financial misconduct, (3) the trial court erred in classifying marital and

non-marital assets, (4) the trial court abused its discretion in failing to value the marital portion

of Wife’s IRA, (5) the trial court’s errors resulted in an abuse of discretion in the division of

assets and debts, (6) the trial court abused its discretion in awarding $4,000 per month in spousal

support, and (7) the trial court abused its discretion in awarding attorney fees to Wife. Id. at ¶ 9-

15. This Court agreed with Husband insofar as he argued that the trial court erred in determining

(1) that Husband engaged in financial misconduct, (2) that a bed and painting were Wife’s

separate property, and (3) that certain items contained on Husband’s separate property list be

awarded to Wife solely on the basis that such items were in her possession. Id. at ¶ 26-27, 153-

154. On this basis, we remanded the matter to the trial court to re-divide the parties’ assets and

liabilities and to reconsider the issue of spousal support after determination of the new division

of assets and liabilities. Id. at ¶ 26, 153-54, 158, 166-167. See R.C. 3105.18(B) (“after the court
                                                 3


determines the division or disbursement of property under section 3105.171 of the Revised Code,

the court of common pleas may award reasonable spousal support to either party”).

       {¶4}    On June 25, 2009, Wife filed a motion for interim spousal support in the trial

court, in which she disclosed that she recently had been diagnosed with cancer. Prior to the trial

court ruling on this motion, on October 26, 2010, Wife filed a Chapter 7 bankruptcy petition, and

proceedings were then stayed in the trial court. After Wife received a discharge of her debts on

March 1, 2011, proceedings returned to the trial court’s docket.

       {¶5}    Thereafter, the trial court issued an interim spousal support order, requiring

Husband to pay $1,500 per month to Wife. On February 2, 2012, Wife filed a motion for

contempt due to Husband’s failure to pay attorney’s fees as had been previously ordered in the

decree and his failure to pay fully the interim spousal support as ordered. The trial court held

further hearings on the remanded issues and on Wife’s motion for contempt. In a journal entry

dated June 8, 2012, the trial court rendered judgment on these issues. Husband timely appealed

from the June 8, 2012 order, and he now raises five assignments of error for our review.

                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN ITS DIVISION OF PROPERTY AND
       DEBTS, BY FAILING TO ALLOCATE PROPERTY TO [HUSBAND] AND
       FAILING TO ALLOCATE DEBTS TO [WIFE], OR TO MAKE OTHER
       ORDERS TO COMPENSATE [HUSBAND] FOR THE PROPERTY
       DISSIPATED BY [WIFE].

       {¶6}    In his first assignment of error, Husband maintains that, on remand, the trial court

erred in its division of marital and separate property because (1) it erroneously failed to find that

Wife engaged in financial misconduct after issuance of the decree, and (2) it erroneously failed

to allocate to Wife any marital debt. We disagree.
                                                       4


        {¶7}    In the decree of divorce, the trial court concluded that certain property was Wife’s

separate property, including a brass bed and a Jerry Zelinski painting. In dividing marital

property, the trial court ordered that each party retain the personal property in his and her

possession. The trial court then determined that Husband had engaged in financial misconduct.

Based upon this finding, the trial court ordered Husband to pay all of the unsecured debt that he

had listed on a trial exhibit, including all federal, state and city income tax liabilities owed by the

parties for 2005 and 2006. The trial court concluded that the division of marital property “while

not equal [wa]s equitable given the financial misconduct engaged in by []Husband.”

        {¶8}    In Shetler I at ¶ 26, 153, this Court determined that the trial court erred in finding

that Husband engaged in financial misconduct, in concluding that the brass bed and painting

were Wife’s separate property, and in failing to make specific findings as to “why the undisputed

items Husband claimed were his separate property were distributed to Wife based solely on

possession.” Accordingly, this Court remanded this matter to the trial court to re-divide the

parties’ assets and liabilities. Shetler I at ¶ 174.

        {¶9}    After this Court remanded this matter, the trial court held three hearings, during

which Wife indicated that she had disposed of nearly all of the property awarded to her in the

divorce decree. Wife claimed that she did so after the decree was issued in February 2008 and

prior to the issuance of an order by this Court on May 18, 2008, wherein we restrained the parties

from disposing of assets. Further, Wife maintained that, after she moved from the home, the

parties’ mortgage lender initiated foreclosure proceedings and changed the locks at the residence.

Thereafter, the house was burglarized, and the offenders absconded with some of the property

that she had left in the home after she moved. In its June 8, 2012 journal entry, the trial court

found Wife’s testimony on these points credible. The trial court concluded that Wife had only
                                                5


incidental items of marital property left in her possession. The court then concluded that it was

unable to divide the personal property dissipated by Wife, as it was no longer in the parties’

possession.

       {¶10} Nonetheless, Husband argues that Wife engaged in financial misconduct by

giving away and selling the personal property. Pursuant to R.C. 3105.171(E)(4), “If a spouse has

engaged in financial misconduct, including, but not limited to, the dissipation, destruction,

concealment, nondisclosure, or fraudulent disposition of assets, the court may compensate the

offended spouse with a distributive award or with a greater award of marital property.” “The

burden of proving financial misconduct is on the complaining spouse.” Shetler I at ¶ 17. “The

trial court has discretion in determining whether a spouse committed financial misconduct,

subject to a review of whether the determination is against the manifest weight of the evidence.”

Shetler I at ¶ 18, citing Boggs v. Boggs, 5th Dist. Delaware No. 07 CAF 02, 2008-Ohio-1411, ¶

73 (March 26, 2008), [citing Mantle v. Sterry, 10th Dist. Franklin No. 02AP-286, 2003-Ohio-

6058,] citing Babka v. Babka, 83 Ohio App.3d 428 (9th Dist.1992). In Shetler I at ¶ 25, this

Court explained that, in order to establish financial misconduct, the offended spouse must prove

that the other spouse not only disposed of the property, but that the disposal of the property was

done “with wrongful intent or scienter.”

       {¶11} Husband maintains that Wife wrongfully intended to defeat his property interest

in disposing of the assets. However, the case law to which Husband cites in support of his

argument pertains to dissipation of assets prior to the issuance of the divorce decree or in

violation of a restraining order. See Kautz v. Kautz, 5th Dist. Stark No. 2011CA00034, 2011-

Ohio-6547, ¶ 6-7, 37-41 (discussing wife’s dissipation of assets prior to issuance of divorce

decree in violation of restraining order), Boggs at ¶ 78, 81-82 (wife’s $29,000 four-year lease of
                                                6


a Cadillac, signed shortly before filing for divorce constituted financial misconduct based upon

economic circumstances of parties), and Smith v. Smith, 9th Dist. Summit No. 26013, 2012-

Ohio-1716, ¶ 21 (discussing husband’s unilateral dissipation of assets in anticipation of divorce

proceedings). Although Husband argues that Wife intentionally sought to defeat his property

interest in the assets, the trial court found credible Wife’s testimony that she did not dispose of

the assets until they were awarded to her in the divorce decree prior to the issuance of this

Court’s restraining order. Husband provided no evidence to the contrary. Accordingly, we

conclude that the trial court’s determination that Wife had no wrongful intent in disposing of the

assets was not against the manifest weight of the evidence. Therefore, insofar as Husband argues

that the trial court erred in failing to find that Wife engaged in financial misconduct, his first

assignment of error is overruled.

       {¶12} Next, Husband argues that the trial court erred in failing to allocate purported

marital debt to Wife. “Although Ohio’s divorce statutes do not generally articulate debt as an

element of marital and separate property, the rules concerning marital assets are usually applied

to marital and separate debt as well.” Phillips v. Phillips, 5th Dist. Morrow No. 12CA0020,

2013-Ohio-3538, ¶ 27, citing Vonderhaar-Ketron v. Ketron, 5th Dist. Fairfield No. 10CA22,

2010-Ohio-6593. “Marital debt is ‘any debt incurred during the marriage for the joint benefit of

the parties or for a valid marital purpose.’” Phillips at ¶ 27, quoting Ketchum v. Ketchum, 7th

Dist. No. 2001 CO60, 2003-Ohio-2559, citing Turner, Equitable Division of Property (2d

Ed.1994).

       {¶13} In its June 8, 2012 journal entry, the trial court ordered Husband to pay the federal

and state tax arrearages and the separate and marital debts held in his name. In its findings of
                                                 7


fact, the trial court noted that Husband had submitted an exhibit listing his debts in the amount of

$116,878. However, the trial court then explained,

         [The] debts included $78,200 of federal income taxes he didn’t pay * * *. It also
         included approximately $28,000 in credit card debt with no details as to when he
         incurred debt on these cards or whether he used these cards for personal or
         business purposes. There was no explanation as to his personal notes for $10,000.
         He also listed $1,440 in Ohio back taxes.

         {¶14} Where a party fails to present evidence relative to property division, the party has

essentially forfeited its argument as to division. See Kautz at ¶ 16, quoting Roberts v. Roberts,

10th Dist. Franklin No. 08AP-27, 2008-Ohio-6121, ¶ 22, (“[I]f a party fails to present sufficient

evidence of valuation, that party has presumptively waived the right to appeal the distribution of

those assets because the trial court can only make decisions based on the evidence presented[.]”),

and Phillips at ¶ 27 (“rules concerning marital assets are usually applied to marital and separate

debt as well”). Thus, Husband’s failure to present evidence as to the credit card debts and the

personal notes “is akin to invited error,” and Husband forfeited his argument pertaining to

division of those debts. See Kautz at ¶ 16, citing Roberts at ¶ 21.

         {¶15} In specific regard to the tax delinquency, we noted in Shetler I at ¶ 6, that the

evidence demonstrated that the parties had incurred a $43,747.33 tax liability as of the date of

trial.   In the decree, the trial court ordered Husband to pay this debt due to his financial

misconduct. In Shetler I at ¶ 23, we concluded that the trial court’s determination that Husband

engaged in financial misconduct was not supported by the evidence. Therefore, Husband argues

that, on remand, the trial court should have found the tax liability to constitute marital debt.

However, Husband does not argue that the trial court erred in failing to order Wife to pay a

portion of the debts, as Husband acknowledges in his merit brief that “obviously [Wife] is not

capable of doing so.” Instead, Husband argues that he should have received a set-off against his
                                                8


other obligations, such as spousal support or attorney’s fees, which the trial court determined

were in the nature of spousal support.

       {¶16} However, distributive property division awards should not be commingled with

spousal support. R.C. 3105.171(C)(3) provides that “[t]he court shall provide for an equitable

division of marital property under this section prior to making any award of spousal support to

either spouse under section 3105.18 of the Revised Code and without regard to any spousal

support so awarded.” Therefore, “[b]y expressly stating that a trial court must divide the marital

property ‘without regard’ to the award of spousal support, the General Assembly clearly intended

to stop a trial court from combining the two awards.” Miller v. Miller, 5th Dist. Coshocton No.

06 CA 3, 2006-Ohio-7019, ¶ 20, citing Spurlock v. Spurlock, 11th Dist. Ashtabula No. 94-A-

0026, 1995 WL 869966 (Dec. 15, 1995). See also Krisher v. Krisher, 82 Ohio App.3d 159, 165

(3d Dist.1992) (“trial court committed error in awarding a setoff against spousal support to

compensate appellant for a cash award he is entitled to receive from appellee to achieve equity in

the distribution of marital assets”). Accordingly, the trial court did not err in failing to grant

Husband a set-off for marital debt against his spousal support obligation.

       {¶17} Based upon the foregoing, Husband’s first assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN FAILING TO HOLD THAT [WIFE]’S
       ATTORNEY[’S] FEES FOR PRE-BANKRUPTCY SERVICES WERE
       DISCHARGED IN BANKRUPTCY, AND NEVERTHELESS ORDERING
       [HUSBAND] TO PAY SUCH FEES, AS SUCH ORDER VIOLATES THE
       BANKRUPTCY DISCHARGE INJUNCTION.

       {¶18} In his second assignment of error, Husband argues that the trial court erred in

ordering Husband to pay $15,431 in attorney’s fees to Wife as ordered in the decree, and in
                                                 9


ordering Husband to pay Wife’s attorney’s fees incurred after the decree was issued and prior to

her bankruptcy filing. We disagree.

       {¶19} The order requiring Husband to pay $15,431 in Wife’s attorney’s fees was issued

as part of the divorce decree on February 6, 2008. Husband challenged the attorney fees ruling

in his initial appeal. See Shetler I at ¶ 168-173. This Court concluded that the trial court did not

abuse its discretion in awarding the attorney fees to Wife, and we overruled Husband’s

assignment of error pertaining to this issue. Id. at ¶172-73. In its June 8, 2012 order, the trial

court re-imposed the award of attorney fees. The trial court also awarded Wife attorney fees that

had been incurred after the issuance of the decree. It is undisputed that Wife incurred all of the

pre-decree, and a portion of the post-decree, attorney fees prior to her bankruptcy discharge.

Attorney Fees Incurred Prior to Decree

       {¶20} In re-imposing the attorney fees awarded in the decree, the trial court appeared to

rely in large measure upon the law-of-the-case doctrine. This doctrine holds that “the decision of

a reviewing court in a case remains the law of that case on the legal questions involved for all

subsequent proceedings in the case at both the trial and reviewing levels.” Nolan v. Nolan, 11

Ohio St.3d 1, 3-4 (1984).      “Thus, where at a rehearing following remand a trial court is

confronted with substantially the same facts and issues as were involved in the prior appeal, the

court is bound to adhere to the appellate court’s determination of the applicable law.” Id.

       {¶21} In Houk v. Spring-Houk, (“Houk I”), 5th Dist. Licking No. 07CA0046, 2007-

Ohio-6472, this Court reviewed a divorce decree from which the husband appealed, arguing, in

part, that the trial court erred in dividing the parties’ property and in awarding the wife attorney

fees. We agreed with the husband that the trial court erred in dividing the parties’ retirement

accounts. Id. at ¶ 24. However, we overruled the husband’s assignment of error wherein he
                                                  10


argued that the trial court erred in awarding attorney fees to the wife. Id. at ¶ 42. Following our

remand in Houk I, the trial court issued a modification to the divorce decree. Houk v. Spring-

Houk, (“Houk II”), 5th Dist. Licking No. 08 CA 22, 2008-Ohio-5674, ¶ 4-8. The husband

appealed from the order modifying the decree, arguing in part that the trial court erred in failing

to reassess attorney fees. Id. at ¶ 11. We agreed. Id. at ¶ 17. We reasoned that, in a divorce

proceeding, R.C. 3105.73(A) allows a trial court to “award all or part of reasonable attorney’s

fees and litigation expenses to either party if the court finds the award equitable.” Id. at ¶ 18. In

determining whether such an award is equitable, “the court may consider the parties’ marital

assets and income, any award of temporary spousal support, the conduct of the parties, and any

other relevant factors the court deems appropriate.”           (Emphasis sic.)     Id., quoting R.C.

3105.73(A). Therefore, we determined that it was implicit in Houk I that our remand “warranted

at least a basic reassessment by the trial court of its award of * * * attorney fees.” Id. at ¶ 19.

       {¶22} Therefore, based upon our reasoning in Houk II we conclude that, facially, our

remand in Shetler I required the trial court to reassess the decree’s award of attorney fees in light

of changes to the property division. However, unlike Houk II, the trial court here was unable to

re-divide the parties’ property on remand based upon dissipation of the majority of the personal

property, as set forth in our discussion of Husband’s first assignment of error. Therefore, the

parties’ property distribution, essentially unaltered from the decree, would not, in this case,

require the trial court to reassess the initial award of attorney fees as contained in the decree.

Therefore, we conclude, as we did in Shetler I at ¶ 172-173, that the trial court did not abuse its

discretion in awarding attorney fees to Wife in the amount of $15,431.
                                                 11


Attorney’s Fees Incurred Prior to Bankruptcy Discharge

       {¶23} Husband has nonetheless urged us to vacate the award of attorney fees for all fees

incurred prior to Wife’s bankruptcy discharge, because he argues that the effect of the discharge

of Wife’s debt to her attorney will result in Wife receiving a windfall.

       {¶24} In Mallin v. Mallin, 102 Ohio App.3d 717 (8th Dist.1995), the Eighth District

considered a similar argument. There, as part of the divorce decree, the trial court ordered the

husband to pay $15,000 to the wife for her attorney’s fees. Id. at 719. Thereafter, the wife filed

for bankruptcy. Id. at 720. The husband then moved “for a discharge” of the $15,000 judgment,

arguing that “enforcing that part of the divorce decree ordering him to pay $15,000 to the wife

for attorney fees, despite that debt having been discharged in bankruptcy, amounted to a forced

‘contribution’ despite there being no legal obligation for the wife to repay that debt.” Id. at 720-

721. The trial court denied the husband’s motion, and he appealed. Id. at 720. The Eighth

District affirmed. In rejecting the husband’s argument pertaining to the common-law principles

of contribution, the Eighth District noted that the award of attorney fees was in the nature of

alimony. Id. at 722. Therefore, “the husband’s debt to the wife [wa]s separate and distinct from

the debt the wife owed to her attorney.” Id. Accordingly, “[t]he husband’s obligation to pay

alimony continue[d] to exist regardless of whether the wife’s debt to her attorney is discharged in

bankruptcy.” Id.    Further, the Eighth District addressed an argument advanced by the husband

that the wife would be unjustly enriched by payment of attorney’s fees, similar to the argument

advanced in the present case that Wife will receive a “windfall” from the attorney fees award.

See id. In Mallin, the Eighth District rejected the argument because, “in essence, the husband

argue[d that] he can delay paying his share of attorney fees until such time as his wife is forced

to file for bankruptcy, and then escape his obligation to pay those attorney fees because her debt
                                                12


to the attorney, although occasioned in part by his refusal to pay, is discharged.” Id. at 722. The

Eighth District concluded that it knew of “no equitable principles that would permit such a

result.” Id.

        {¶25} We find the reasoning employed by the Eight District persuasive. Accordingly, as

Husband has made no challenge to the award of attorney fees other than that he should not be

required to pay Wife for fees incurred pre-bankruptcy because wife’s obligation has been

discharged, Husband’s second assignment of error is overruled.

                                ASSIGNMENT OF ERROR III

        THE TRIAL COURT ABUSED ITS DISCRETION IN ITS SPOUSAL
        SUPPORT ORDER BY ORDERING AN AMOUNT UNREASONABLY
        LARGE, BEYOND THE ABILITY OF [HUSBAND] TO PAY AND WELL
        BEYOND THE NEED OF [WIFE] FOR SUPPORT.

        {¶26} In his third assignment of error, Husband argues that the trial court erred in

awarding Wife $1500 per month in spousal support. We disagree.

        {¶27} “It is well-established that the trial court enjoys wide latitude in determining the

appropriateness as well as the amount of spousal support.” Sears v. Sears, 5th Dist. Knox No.

12-CA-09, 2012-Ohio-5968, ¶ 26, citing Bolinger v. Bolinger, 49 Ohio St.3d 120 (1990).

Therefore, this Court will not reverse a trial court’s award of spousal support absent an abuse of

discretion. Sears at ¶ 26, citing Kunkle v. Kunkle, 51 Ohio St.3d 64, 67 (1990), and Cherry v.

Cherry, 66 Ohio St.2d 348, 352 (1981).

        {¶28} R.C. 3105.18(B) and (C) provide:

        (B) In divorce and legal separation proceedings, upon the request of either party
        and after the court determines the division or disbursement of property under
        section 3105.171 of the Revised Code, the court of common pleas may award
        reasonable spousal support to either party. * * *

        (C)(1) In determining whether spousal support is appropriate and reasonable, and
        in determining the nature, amount, and terms of payment, and duration of spousal
                                                 13


       support, which is payable either in gross or in installments, the court shall
       consider all of the following factors:

       (a) The income of the parties, from all sources, including, but not limited to,
       income derived from property divided, disbursed, or distributed under section
       3105.171 of the Revised Code;

       (b) The relative earning abilities of the parties;

       (c) The ages and the physical, mental, and emotional conditions of the parties;

       (d) The retirement benefits of the parties;

       (e) The duration of the marriage;

       (f) The extent to which it would be inappropriate for a party, because that party
       will be custodian of a minor child of the marriage, to seek employment outside
       the home;

       (g) The standard of living of the parties established during the marriage;

       (h) The relative extent of education of the parties;

       (i) The relative assets and liabilities of the parties, including but not limited to any
       court-ordered payments by the parties;

       (j) The contribution of each party to the education, training, or earning ability of
       the other party, including, but not limited to, any party's contribution to the
       acquisition of a professional degree of the other party;

       (k) The time and expense necessary for the spouse who is seeking spousal support
       to acquire education, training, or job experience so that the spouse will be
       qualified to obtain appropriate employment, provided the education, training, or
       job experience, and employment is, in fact, sought;

       (l) The tax consequences, for each party, of an award of spousal support;

       (m) The lost income production capacity of either party that resulted from that
       party's marital responsibilities;

       (n) Any other factor that the court expressly finds to be relevant and equitable.

       {¶29} In Shetler I, because this Court “reversed the trial court’s finding [that] Husband

engaged in financial misconduct and remanded the case for a re-division of the parties’ marital

and separate assets and liabilities,” we also reversed and remanded the award of spousal support
                                                14


for reconsideration in accordance with R.C. 3105.18(B) & (C)(1). Shetler I at ¶ 166, citing Raff

v. Raff, 5th Dist. Stark No. 2004CA00251, 2005-Ohio-3348; Hurte v. Hurte, 164 Ohio App.3d

446, 2005-Ohio-5967 (4th Dist.).

       {¶30} In the trial court’s order following remand, it enumerated each factor contained

within R.C. 3105.18(C)(1), and applied each factor to the circumstances presented in this case.

Relevant factors included that Husband’s income had declined in 2009 and 2010 to less than

$50,000 per year, which was less than half of what his income had been in 2007 and 2008, and

Wife’s income consisted of $674 per month in SSI and $200 per month in food stamps. See R.C.

3105.18(C)(1)(a). Wife was unable to work due to her poor health, and Husband’s income had

declined due to his health issues and changes to his area of legal practice.              See R.C.

3105.18(C)(1)(b). Wife was fifty-two years old, had serious health problems that affected her

physical, mental and emotional health, and she required serious dental work, which would not be

covered by Medicaid. See R.C. 3105.18(C)(1)(c). Husband was sixty-four years old, suffered

from health issues which were controlled, had no health insurance, but his health issues did not

interfere with his ability to work full time. See R.C. 3105.18(C)(1)(c). The parties had been

married for twenty-five years, and they had enjoyed an affluent lifestyle during their marriage,

which lifestyle was now beyond their means. See R.C. 3105.18(C)(1)(e) and (C)(1)(g). Wife

attended college and worked prior to the birth of the parties’ first child, after which she left her

employment to care for the children and the home. See R.C. 3105.18 (C)(1)(h). After the parties

divorced, she worked part-time, but presently was unable to do so because of her health

problems. See R.C. 3105.18(C)(1)(h). Husband had obtained a law degree, and had practiced

law for over thirty-eight years. See R.C. 3105.18(C)(1)(h). The parties had no assets, and

Husband claimed substantial debt. See R.C. 3105.18(C)(1)(i). Further Husband was obligated to
                                                15


pay previous spousal support and attorney fees; whereas Wife discharged her debts in

bankruptcy. See R.C. 3105.18(C)(1)(i). The trial court determined that the Wife’s trust would

receive the spousal support and pay taxes on the amounts received, and that Husband would

deduct periodic spousal support payments on his taxes, but not the lump sum attorney fees. See

R.C. 3105.18(C)(1)(l).

       {¶31} Further, in addition to considering Husband’s financial circumstances, the trial

court ordered that $750 of the $1500 monthly support obligation would be paid to Wife’s

attorney, thereby allowing Husband to gain a credit towards the outstanding attorney fees he

owed. In addition, the trial court determined that Husband’s spousal support obligation would

not be retroactive to July 1, 2009 as urged by Wife, and instead established December 1, 2011 as

the effective date for spousal support.

       {¶32} Therefore, based upon the above, we conclude that the trial court appropriately

considered the statutory factors in determining the amount of the spousal support obligation, and

the trial court acted within its broad discretion in determining that spousal support in the amount

of $1,500 per month was reasonable and appropriate under these circumstances. See Sears,

2012-Ohio-5968, at ¶ 26.

       {¶33} Accordingly, Husband’s third assignment of error is overruled.

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN HOLDING [HUSBAND] IN CONTEMPT OF
       COURT BECAUSE THE UNDERLYING ORDERS SHOULD BE REVERSED
       AND [HUSBAND]’S DEFENSE OF IMPOSSIBILITY SHOULD HAVE BEEN
       SUSTAINED.

       {¶34} In his fourth assignment of error, Husband argues that the trial court erred in

finding him in contempt for failure to pay the attorney fees within 90 days of issuance of the

decree, as ordered in the decree and for failure to fully pay the interim spousal support order
                                                 16


because the underlying orders were in error and because he successfully proved the defense of

impossibility.

       {¶35} “An appellate court’s standard of review of a trial court’s contempt finding is

abuse of discretion.” Snider v. Snider, 5th Dist. Fairfield No. 11-CA-58, 2013-Ohio-1168, ¶ 6,

citing State ex rel. Celebrezze v. Gibbs, 60 Ohio St.3d 69 (1991). Therefore, we will not reverse

such a finding unless the trial court’s decision was unreasonable, arbitrary, or unconscionable.

Snider at ¶ 6, citing Blakemore v. Blakemore, 5 Ohio St.3d 217 (1983). With these principles in

mind, we will address separately the trial court’s contempt findings as to nonpayment of attorney

fees and interim spousal support.

Attorney Fees

       {¶36} In its June 8, 2012 entry, the trial court found Husband in contempt for his failure

to pay Wife the attorney fee award contained in the decree within 90 days of the issuance of the

decree, an order which the trial court stated that this Court affirmed in Shetler I.

       {¶37} As set forth in our discussion of Husband’s second assignment of error, this Court

has held that a reversal of a trial court’s property division with a remand to re-divide property

impliedly requires a trial court to reassess attorney fees. See Houk II, 2008-Ohio-5674, at ¶ 19.

Thus, our reversal of the property division in Shetler I implicitly served as a remand for

reconsideration of the attorney fee award contained in the divorce decree.             In his fourth

assignment of error, Husband generally argues that where the order underlying a contempt

finding is reversed, the order of contempt for failing to abide by that order must also be reversed.

However, Husband has presented this argument as axiomatic and has directed this Court to no

authority supporting this proposition.     We note from our independent review, that our sister

districts have held that, based upon the circumstances of the case, the reversal of a finding of
                                                 17


civil contempt may be appropriate where the underlying order has been reversed. See Foley v.

Foley, 10th Dist. Franklin Nos. 05AP-242, 05AP-463, 2006-Ohio-946, ¶ 35 (“depending on the

circumstances of a case, a finding of civil contempt may not survive if the underlying judgment

or order is reversed”), and Slone v. Slone, 4th Dist. Pike No. 96CA586, 1998 WL 191840, *2

(Mar. 31, 1998), fn. 3-4 (reasoning that application of rule that civil contempt cannot survive

reversal of the underlying order was not appropriate under the facts presented). However, as

Husband has failed to develop an argument on this point, we decline to do so on his behalf.

Hurst v. Hurst, 5th Dist. No. 12-CA-70, 2013-Ohio-2674, ¶ 58, quoting Frye v. Holzer Clinic,

Inc., 4th Dist. No. 07CA4, 2008-Ohio-2194, ¶ 12 (“We may disregard any assignment of error

that fails to present any citations to case law or statutes in support of its assertions.”). See also

App.R. 16(A)(7) (appellant’s brief to contain “[a]n argument with respect to each assignment of

error presented for review and the reasons in support of the contentions, with citations to the

authorities * * * on which appellant relies”). Accordingly, insofar as Husband argues that the

trial court erred in finding him in contempt for his failure to pay Wife’s attorney fees as ordered

in the decree, Husband’s fourth assignment of error is overruled.

Interim Spousal Support

       {¶38} In regard to the interim spousal support order, Husband maintains that the trial

court should have sustained his defense of impossibility to pay because “[i]t is clear that [he]

made a good faith effort to pay spousal support in compliance with the trial court’s order, but

simply did not have the funds to pay the ordered amount in full.” However, Husband has not

further developed this argument, nor has he supplied citations to the record where the facts

constituting his purported “good faith effort” and lack of funds are located. “It is the duty of the

appellant, not this court, to demonstrate [his] assigned error through an argument that is
                                                18


supported by citations to legal authority and facts in the record.” See State v. Snyder, 5th Dist.

Licking No. 2008-CA-25, 2009-Ohio-2473, ¶ 30, quoting State v. Taylor, 9th Dist. Medina No.

2783-M, 1999 WL 61619, *3 (Feb. 9, 1999); see also App.R. 16(A)(7) (appellant’s brief to

include “[a]n argument containing the contentions of the appellant with respect to each

assignment of error presented for review and the reasons in support of the contentions, with

citations to the authorities, statutes, and parts of the record on which appellant relies” (Emphasis

added.)). Accordingly, we decline to address Husband’s argument as to the contempt finding

with regard to non-payment of the interim spousal support order. See App.R. 12(A)(2) (appellate

court “may disregard an assignment of error presented for review if the party raising it fails to

identify in the record the error on which the assignment of error is based or fails to argue the

assignment separately in the brief, as required under App.R. 16(A)”), and State v. Linzy, 5th Dist.

Richland No. 2012-CA-33, 2013-Ohio-1129, ¶ 97 (appellant cannot demonstrate the claimed

error where he fails to properly reference those portions of the record supporting his claim.)

       {¶39} Therefore, insofar as the trial court found Husband in contempt for his failure to

pay in full the interim spousal support award, Husband’s fourth assignment of error is overruled.

                                 ASSIGNMENT OF ERROR V

       THERE WERE MANY IRREGULARITIES AT TRIAL, WHICH, TAKEN
       TOGETHER, RESULTED IN INJUSTICE TO [HUSBAND] AND WERE AN
       INDICATION OF THE COURT’S BIAS TOWARD [WIFE].

       {¶40} In his fifth assignment of error, Husband maintains that the trial court judge

exhibited behaviors upon remand which indicated that she was biased against Husband,

preventing him from receiving a fair hearing.

       {¶41} “The terms ‘bias’ or ‘prejudice’ refer to ‘a hostile feeling or spirit of ill will on

the one hand, or undue friendship or favoritism on the other, toward one of the litigants or his or
                                                  19


her attorneys, with a formation of a fixed anticipatory judgment on the part of a judge as

distinguished from an open state of mind which will be governed by the law and the facts.’”

Hurst v. Hurst, 5th Dist. Licking No. 12-CA-70, 2013-Ohio-2674, ¶ 67, quoting Ohio

Jurisprudence 3d 203, Courts and Judges, Section 126 (1988). Challenges of judicial prejudice

and bias are not properly brought before the appellate court. “Rather, [A]ppellant must make

such a challenge under the provisions of R.C. 2701.03, which requires an affidavit of prejudice

to be filed with the Supreme Court of Ohio.” Baker v. Ohio Department of Rehabilitation and

Correction, 144 Ohio App.3d 740, 754 (4th Dist.2001).         “The Chief Justice of the Supreme

Court of Ohio, or [her] designee, has exclusive jurisdiction to determine a claim that a common

pleas judge is biased or prejudiced.” Szerlip v. Szerlip, 5th Dist. Knox No. 01CA16, 2002 WL

1270849, *3 (May 20, 2002), quoting Jones v. Billingham 105 Ohio App.3d 8, 11 (2d

Dist.1995). Thus, an appellate court lacks the authority to reverse a trial court’s decision on the

basis of judicial bias or prejudice. Szerlip at *3.

       {¶42} Accordingly, Husband’s fifth assignment of error is overruled.

                                                  III.

       {¶43} Husband’s assignments of error are overruled. The judgment of the trial court is

affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Stark, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                20


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



BELFANCE, J.
WHITMORE, J.
CONCUR.


APPEARANCES:

MARJORIE R. PERLMAN, Attorney at Law, for Appellant.

JAMES A. ADLON, Attorney at Law, for Appellee.